Judgment of conviction, Supreme Court, New York County, rendered December 3, 1973, after trial to a jury, unanimously affirmed. We have heard the tapes concerning which the claim of inaudibility has been raised. While in the main they are unintelligible, those parts which are clearly heard sufficiently implicate defendant to corroborate the accomplice’s evidence against him,- The trial court’s conduct reflected a certain border-line assertiveness and a greater measure of judicial restraint would have been more in order. Con*705sidering, however, the overwhelming proof of guilt, we do not find that conduct sufficient to warrant reversal. Concur — McGivern, P. J., Markewich, Nunez, Lupiano and Capozzoli, JJ.